       Case 3:19-cv-01617-JPW Document 83 Filed 10/26/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JANINE BANKS, et al.,      :   Civil No. 3:19-CV-01617
                           :
        Plaintiffs,        :
                           :
        v.                 :
                           :
ALLSTATE FIRE AND CASUALTY :
INSURANCE COMPANY,         :
                           :
        Defendant.         :  Judge Jennifer P. Wilson
                         ORDER
     AND NOW, on this 26th day of October, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendant’s partial motion to dismiss (Doc. 72) is GRANTED.

  2. Plaintiffs’ unjust enrichment claim is DISMISSED WITH PREJUDICE.

  3. Plaintiffs’ bad faith claim remains dismissed for the reasons set forth in the

     court’s previous opinion. (See Doc. 66 at 21–26.)

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
